NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                       IN THE DISTRICT COURT OF APPEAL
                                       OF FLORIDA
                                       SECOND DISTRICT



CIC REAL ESTATE INC.,                  )
                                       )
             Appellant,                )
                                       )
v.                                     )    Case No. 2D17-1333
                                       )
THE BANK OF NEW YORK                   )
MELLON f/k/a THE BANK OF NEW           )
YORK, as trustee (CWALT                )
2006-HYll); THE BANK OF NEW            )
YORK MELLON f/k/a THE BANK OF          )
NEW YORK, as trustee for the           )
benefit of THE CERTIFICATE-            )
HOLDERS OF THE CWHEQ INC.,             )
CWHEQ REVOLVING HOME                   )
EQUITY LOAN TRUST SERIES               )
2007B; and CYPRESS TRACE               )
NORTH ASSOCIATION INC.,                )
                                       )
             Appellees.                )
                                       )

Opinion filed August 24, 2018.

Appeal from the Circuit Court for
Pinellas County; Jack R. St. Arnold,
Judge.

Latasha Scott of Lord Scott, PLLC,
Tampa, for Appellant.

Alexis Fields and Craig Stein of
Kopelowitz Ostrow Ferguson Weiselberg
Gilbert, Fort Lauderdale, for Appellee
The Bank of New York Mellon f/k/a The
Bank of New York, as trustee (CWALT
2006-HYII).

No appearance for remaining
Appellees.


PER CURIAM.


            Affirmed.


CASANUEVA, BLACK, and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                      -2-